Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


 Larry Ray and Beverly Ray, Appellants                    Appeal from the 196th District Court of
                                                          Hunt County, Texas (Tr. Ct. No. 82150).
 No. 06-19-00072-CV            v.                         Opinion delivered by Justice Stevens, Chief
                                                          Justice Morriss and Justice Burgess
 Kenneth Dennis and Shawnde Dennis,                       participating.
 Appellees



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s order granting summary judgment.
          We further order that the appellants, Larry Ray and Beverly Ray, pay all costs of this
appeal.




                                                         RENDERED APRIL 7, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk